     Case 1:20-cv-01284-NONE-SAB Document 7 Filed 11/04/20 Page 1 of 11


 1   Gregory L. Spallas, Esq. (SBN 129306)
     Adolpho O. Karajah, Esq. (SBN 310785)
 2   PHILLIPS, SPALLAS & ANGSTADT LLP
     505 Sansome Street, 6th Floor
 3   San Francisco, CA, 94111
     Tel: (415) 278-9400
 4   Fax: (415) 278-9411
     gspallas@psalaw.net
 5   akarajah@psalaw.net
 6   Attorneys for Defendant
     WAL-MART ASSOCIATES, INC.
 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10   ALICIA DABNEY, an individual,                       Case No: 1:20-cv-01284-NONE-SAB
11                          Plaintiff,                   STIPULATED PROTECTIVE ORDER
12          vs.
13   WAL-MART ASSOCIATES, INC., a Delaware
     Corporation, and DOES 1-10, inclusive,
14
                            Defendants.
15
                                  STIPULATED PROTECTIVE ORDER
16
            The parties have agreed to and have submitted to the Court, and for good cause shown the
17
     Court hereby enters, the following Protective Order pursuant to Local Rule 141.1(b)(1) and in
18
     compliance with Local Rule 141.1(c)
19
     I.     PURPOSE
20
            1. This Confidentiality Order shall govern the disclosure of materials designated as
21
     Confidential Material in this litigation. Confidential Material, as used in this Order, shall refer to
22
     any document or item designated as Confidential or Highly Confidential – Attorneys’ Eyes Only,
23
     including but not limited to, documents or items produced during discovery, all copies thereof, and
24
     the information contained in such material.
25
     II.    TYPE OF INFORMATION ELIGIBLE FOR PROTECTION UNDER ORDER
26
            2. Confidential Information or Confidential Material, as used in this Order, consists of the
27
     following materials and categories of materials:
28

                                                      1
                                         STIPULATED PROTECTIVE ORDER
     Case 1:20-cv-01284-NONE-SAB Document 7 Filed 11/04/20 Page 2 of 11


 1          Confidential, Privacy and Proprietary Information

 2          a. Materials relating to any privileged, confidential, or nonpublic information, including, but

 3   not limited to, trade secrets, research, design, development, financial, technical, marketing,

 4   planning, personal, or commercial information, as such terms are used in the Federal Rules of Civil

 5   Procedure and any applicable case law interpreting Rule 26(c)(1)(G); proprietary information;

 6   vendor agreements; personnel files; claim/litigation information; or certain policies and procedures.

 7          Corporate Trade Secrets

 8          b. Materials containing corporate trade secrets, nonpublic research and development data,

 9   pricing formulas, inventory management programs, confidential business information not generally

10   known to the general public, and customer-related Protected Data are considered Highly

11   Confidential Material and shall be deemed “ATTORNEYS’ EYES ONLY”.

12          Protected Data

13          c. Protected Data shall refer to any information that a party believes in good faith to be

14   subject to federal, state or foreign data protection laws or other privacy obligations. Examples of

15   such data protection laws include but are not limited to The Gramm-Leach-Bliley Act, 15 U.S.C. §

16   6801 et seq. (financial information); and, The Health Insurance Portability and Accountability Act

17   and the regulations thereunder, 45 CFR Part 160 and Subparts A and E of Part 164 (medical

18   information). Certain Protected Data may compel alternative or additional protections beyond

19   those afforded Highly Confidential Material, in which event the parties shall meet and confer in

20   good faith, and, if unsuccessful, shall move the Court for appropriate relief.

21   III.   PARTICULAR NEED TO PROTECT CONFIDENTIAL INFORMATION

22          Discovery in this action is likely to involve production of confidential, proprietary, or private

23   information for which special protection from public disclosure and from use for any purpose other

24   than prosecuting this litigation may be warranted.

25          This action is likely to involve trade secrets, and other valuable commercial, financial,

26   and/or proprietary information for which special protection from public disclosure and from

27   use for any purpose other than prosecution of this action is warranted as well as confidential medical

28   and/or psychological treatment records.

                                                    2
                                       STIPULATED PROTECTIVE ORDER
     Case 1:20-cv-01284-NONE-SAB Document 7 Filed 11/04/20 Page 3 of 11


 1          Such confidential and proprietary materials and information consists of, among other

 2   things, confidential business or financial information, information regarding confidential business

 3   practices, policies and/or procedures, human resource communications relating to proprietary

 4   practices or other confidential or commercial information (including information implicating

 5   privacy rights of third parties), any records from Plaintiff’s healthcare provides, with such

 6   information otherwise generally unavailable to the public, or which may be privileged or otherwise

 7   protected from disclosure under state or federal statutes, court rules, case decisions, or common law

 8   IV.    ORDER IS NECESSARY TO PROTECT CONFIDENTIAL INFORMATION

 9          A protective order to protect confidential information referenced herein for the instant action

10   will serve to achieve the following: expedite the flow of information, facilitate the prompt resolution

11   of disputes over confidentiality of discovery materials, adequately protect information the parties are

12   entitled to keep confidential, ensure that the parties are permitted reasonable necessary uses of such

13   material in preparation for and in the conduct of trial, address their handling at the end of the

14   litigation, serves the ends of justice in accordance with the local federal rules of the eastern district.

15          A protective order for such information is justified in this matter. It’s effect shall bind both

16   parties to their agreement that information will not be designated as confidential for tactical reasons

17   and that nothing be so designated without a good faith belief that it has been maintained in a

18   confidential, non-public manner. The order will further compel both parties to show why there is

19   good cause that the confidential information in this case should not be part of the public record.

20          Finally, the parties hereby stipulate to and petition the Court to enter the following Stipulated

21   Protective Order. The parties acknowledge that this Order does not confer blanket protections on

22   all disclosures or responses to discovery and that the protection it affords from public disclosure

23   and use extends only to the limited information or items that are entitled to confidential treatment

24   under the applicable legal principles. A mere agreement between both parties will not effectuate this.

25   V.     RULES AND RESTRICTIONS OF PROTECTIVE ORDER

26          Burden to Move for Court Order

27          3. If any party seeks to designate additional documents or categories of documents produced

28   by any other party as Confidential Material, it will be the burden of the party seeking protected

                                                     3
                                        STIPULATED PROTECTIVE ORDER
     Case 1:20-cv-01284-NONE-SAB Document 7 Filed 11/04/20 Page 4 of 11


 1   status to move for a Court Order designating the materials as confidential after the parties confer.

 2          Effect of Order

 3          4. The parties agree that such Confidential Material as described in Section II should be

 4   given the protection of an order of this Court to prevent injury through disclosure to persons other

 5   than those persons involved in the prosecution or defense of this litigation.

 6          Designation of Confidential Information

 7          5. To designate information as confidential, the producing party shall mark Confidential

 8   Material with the legend “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or

 9   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE

10   ORDER” and shall submit confidential discovery, such as answers to interrogatories or answers to

11   requests for admissions, in a separate document stamped with the appropriate legend. The Receiving

12   Party may make copies of Confidential Material and such copies shall become subject to the same

13   protections as the Confidential Material from which those copies were made.

14          1. Information on a disk or other electronic format may be designated confidential
               by marking the storage medium itself with the legend “CONFIDENTIAL –
15
               SUBJECT TO CONFIDENTIALITY ORDER” or “HIGHLY CONFIDENTIAL
16             – ATTORNEYS’ EYES ONLY – SUBJECT TO CONFIDENTIALITY
               ORDER.” The Receiving Party shall mark any hard-copy printouts and the
17             storage medium of any permissible copies of such electronic material with the
               corresponding legend contained on the original and such copies shall become
18             subject to the same protections, as the Confidential Material from which those
19             copies were made.

20          2. Information disclosed at any deposition of a party taken in this action may be
               designated by the party as confidential by indicating on the record at the
21             deposition that the information is confidential and subject to the provisions of
               this Order. Alternatively, the party may designate information disclosed at the
22             deposition as confidential by notifying the court reporter and other parties in
23             writing, within fifteen (15) business days of receipt of the transcript, of the
               specific pages and lines of the transcript which are designated as confidential.
24             The parties may agree to a reasonable extension of the 15-business-day period
               for designation. Designations of transcripts will apply to audio, video, or other
25             recordings of the testimony. During such 15-business-day period, the entire
               transcript shall receive confidential treatment. Upon such designation, the court
26             reporter and each party shall affix the “CONFIDENTIAL – SUBJECT TO
27             CONFIDENTIALITY ORDER” or “HIGHLY CONFIDENTIAL –
               ATTORNEYS’ EYES ONLY – SUBJECT TO CONFIDENTIALITY
28             ORDER”” legend to the designated pages and segregate them as appropriate.

                                                   4
                                      STIPULATED PROTECTIVE ORDER
     Case 1:20-cv-01284-NONE-SAB Document 7 Filed 11/04/20 Page 5 of 11


 1          3. Copies of material described in paragraph 2 above, or incorporated into
 2             paragraph 2 by Court Order, and which were produced without the designation
               of “CONFIDENTIAL – SUBJECT TO CONFIDENTIALITY ORDER” or
 3             “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SUBJECT TO
               CONFIDENTIALITY ORDER” may be so designated later if the Producing
 4             Party failed to make such designation at the time of production through
               inadvertence or error. If such information has been disclosed to persons not
 5             qualified pursuant to paragraph 7 below, the party who disclosed such
 6             information shall take reasonable efforts to retrieve previously disclosed
               Confidential Material and advise such persons that the material is Confidential.
 7
            Restrictions on Waiver and Inadvertent Disclosure
 8
            6. Pursuant to Federal Rule of Evidence 502(d) disclosure (including production) of
 9
     information that a party or non-party later claims should not have been disclosed because of a
10
     privilege, including, but not limited to, the attorney-client privilege or work product doctrine
11
     (“Privileged Information”), shall not constitute a waiver of, or estoppel to, any claim of attorney-
12
     client privilege, attorney work product, or other ground for withholding production as to which the
13
     Producing Party would be entitled in the litigation or any other federal or state proceeding. Pursuant
14
     to Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence 502(e), the Receiving
15
     Party hereby agrees to return, sequester, or destroy any Privileged Information disclosed or produced
16
     by the Producing Party upon request. If the Receiving Party reasonably believes that Privileged
17
     Information has been inadvertently disclosed or produced to it, it shall promptly notify the Producing
18
     Party and sequester such information until instructions as to disposition are received. The failure of
19
     any party to provide notice or instructions under this Paragraph shall not constitute a waiver of, or
20
     estoppel to, any claim of attorney-client privilege, attorney work product, or other ground for
21
     withholding production as to which the Producing Party would be entitled in the litigation or any
22
     other federal or state proceeding. This provision is designed to foreclose any arguments that by
23
     making such production, the production of Confidential Materials subject to a legally recognized
24
     claim of privilege, including without limitation the attorney-client privilege, work-product doctrine,
25
     or other applicable privilege:
26              1. was not inadvertent by the Producing Party;
27              2. that the Producing Party did not take reasonable steps to prevent the disclosure of
                   privileged Documents;
28              3. that the Producing Party did not take reasonable or timely steps to rectify such

                                                   5
                                      STIPULATED PROTECTIVE ORDER
     Case 1:20-cv-01284-NONE-SAB Document 7 Filed 11/04/20 Page 6 of 11

                   Disclosure; and/or
 1              4. that such Disclosure acts as a waiver of applicable privileges or protections
 2                 associated with such Documents.
            This provision shall be interpreted to provide the maximum protection allowed by Federal
 3
     Rule of Evidence (FRE) 502 and shall be enforceable and granted full faith and credit in all other
 4
     state and federal proceedings by 28 U.S. Code § 1738. In the event of any subsequent conflict of
 5
     law, the law that is most protective of privilege and work product shall apply. Nothing contained
 6
     herein is intended to or shall serve to limit a Party’s right to conduct a review of documents, ESI or
 7
     information (including metadata) for relevance, responsiveness and/or segregation of privileged
 8
     and/or protected information before production.
 9
            Disclosure of Confidential Information to Court
10
            7. Any Confidential Material and the information contained therein shall be disclosed only
11
     to the Court, its staff, and counsel of record, and also shall be disclosed on a need-to-know basis
12
     only to the parties, counsel’s staff personnel, employees of a party to whom disclosure is
13
     necessary in connection with the preparation for and trial of this action, and any witnesses in the
14
     case (including consulting and testifying experts) as may from time to time reasonably be
15
     necessary in prosecution or defense of this action. Qualified recipients of materials marked
16
     "ATTORNEYS' EYES ONLY" shall include only the following: In-house counsel and law firms
17
     for each party and the secretarial, clerical and paralegal staff of each. Confidential Material shall
18
     not be disclosed to any outside experts or consultants who are current or former employees or
19
     current or former consultants of a direct competitor of any party named in the litigation. Counsel
20
     shall advise all persons to whom Confidential Material is disclosed pursuant to this Order of the
21
     existence of this Order, and shall provide all such persons (other than the Court and its staff) with
22
     a copy of this Order. Counsel also shall require all persons, except the Court, its staff, the parties,
23
     counsel of record and counsel’s staff personnel, to execute the Affidavit attached as Exhibit A,
24
     prior to the disclosure of Confidential Material. It shall be the obligation of counsel, upon learning
25
     of any breach or threatened breach of this Confidentiality Order, to promptly notify counsel for the
26
     Producing Party of such breach or threatened breach. Counsel shall not otherwise offer or permit
27
     disclosure of any Confidential Material, its contents, or any portion or summary thereof. Disputes
28

                                                    6
                                       STIPULATED PROTECTIVE ORDER
     Case 1:20-cv-01284-NONE-SAB Document 7 Filed 11/04/20 Page 7 of 11


 1   concerning the confidential nature of such materials shall be resolved by the Court upon motion

 2   prior to dissemination of any Confidential Material.

 3          Sanctions for Violation of Order

 4          8. Persons having knowledge of Confidential Material and information due to their

 5   participation in the conduct of this litigation shall use such knowledge and information for that

 6   purpose only and only as permitted herein, and shall not disclose such Confidential Material, their

 7   contents or any portion or summary thereof to any person(s) not involved in the conduct of this

 8   litigation. If any person having access to the Confidential Material herein shall violate this Order,

 9   he/she may be subject to sanctions by the Court.

10          Effect on Admissibility of Evidence at Trial

11          9. The provisions of this Confidentiality Order shall not affect, and this Order does not

12   limit, the use or admissibility of Confidential Material (or references to that material) as evidence

13   at trial, or during a hearing or similar proceeding in this action or as part of the record on appeal,

14   provided that either party may seek an appropriate Court Order to protect Confidential Material.

15          Modification to Order

16          10. Nothing in this Confidentiality Order shall be deemed to preclude any party or interested

17   member of the public from seeking and obtaining, on an appropriate showing, a modification of this

18   Order including additional protection with respect to confidentiality of material or the removal of a

19   confidential designation. Should counsel or an interested member of the public disagree with any

20   designation of material as confidential, he or she first shall attempt to resolve such dispute with the

21   parties’ counsel and, if unsuccessful, apply to the Court for a determination as to whether the

22   material or information should remain designated as Confidential Material. Pending resolution of

23   any challenges, the material at issue shall continue to be treated as Confidential Material until

24   ordered otherwise by the Court.

25          Confidential Material Becoming Public by Other Means

26          11. The restrictions set forth in any of the preceding paragraphs shall not apply to

27   information or material that was, is or becomes public knowledge in a manner other than by

28   violation of this Order.

                                                    7
                                       STIPULATED PROTECTIVE ORDER
     Case 1:20-cv-01284-NONE-SAB Document 7 Filed 11/04/20 Page 8 of 11


 1          Filing Under Seal of Confidential Material

 2          12. Without written permission from the Producing Party or court order secured after

 3   appropriate notice to all interested persons, a Party may not file in the public record in this action

 4   any Confidential Material. A Party that seeks to file under seal any Confidential Material must

 5   comply with Local Rule of Court 141.1€ and all federal case law regarding filing materials under

 6   seal. Confidential Material may only be filed under seal in a manner prescribed by the Court for

 7   such filings.

 8          Procedure for Identifying Confidential Material

 9          13. In the event Confidential Materials or portions of transcripts are sealed as confidential

10   by the Court, they shall be filed in an envelope bearing the following designation when deposited:

11                                             CONFIDENTIAL

12                   IN ACCORDANCE WITH THE CONFIDENTIALITY ORDER OF

13                   THE COURT, THE CONTENTS OF THIS ENVELOPE SHALL BE

14                   TREATED AS CONFIDENTIAL AND MUST NOT BE SHOWN

15                   TO A PERSON OTHER THAN THE COURT, ATTORNEYS IN

16                   THIS    CASE,      OR     TO     PERSONS       ASSISTING        THOSE

17                   ATTORNEYS.

18          Binding Effect and Destruction of Confidential Material

19          14. This Order shall continue to be binding throughout and after the conclusion of this

20   litigation, including all appeals. Within thirty (30) days of settlement or final adjudication, including

21   the expiration or exhaustion of all rights to appeal or petitions for extraordinary writs, each Party to

22   whom “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” materials were produced

23   shall, without further request or direction from the Producing Party, promptly destroy all documents,

24   items or data received including, but not limited to, copies or summaries thereof, in the possession

25   or control of any expert or employee. The Receiving Party shall submit a written certification to the

26   Producing Party by the 30-day deadline that (1) confirms the destruction/deletion of all Confidential

27   Material, including any copies of Confidential Materials provided to persons required to execute

28   Exhibit A (Affidavit), and (2) affirms the Receiving Party has not retained any copies, abstracts,

                                                    8
                                       STIPULATED PROTECTIVE ORDER
     Case 1:20-cv-01284-NONE-SAB Document 7 Filed 11/04/20 Page 9 of 11


 1   compilations, summaries or any other format reproducing or capturing any of the Confidential

 2   Material. Notwithstanding this provision, counsel is entitled to retain any attorney work product.

 3          Effect of Order on Subpoena and Other Civil Investigative Demand

 4          15. If any person receiving documents covered by this Order is served with a subpoena,

 5   order, interrogatory, or document or civil investigative demand (collectively, a “Demand”) issued

 6   in any other action, investigation, or proceeding, and such Demand seeks material that was produced

 7   or designated as Confidential Material by someone other than the Receiving Party, the Receiving

 8   Party shall give prompt written notice by hand or electronic transmission within five (5) business

 9   days of receipt of such Demand to the party or non-party who produced or designated the material

10   as Confidential Material, and shall object to the production of such materials on the grounds of the

11   existence of this Order. The burden of opposing the enforcement of the Demand shall fall upon the

12   party or non-party who produced or designated the material as Confidential Material. Unless the

13   party or non-party who produced or designated the Confidential Material obtains an order directing

14   that the Demand not be complied with, and serves such order upon the Receiving Party prior to

15   production pursuant to the Demand, the Receiving Party shall be permitted to produce documents

16   responsive to the Demand on the Demand response date, provided sufficient notice of the Demand

17   is provided. Compliance by the Receiving Party with any order directing production pursuant to the

18   Demand of any Confidential Material shall not constitute a violation of this Order. Nothing in this

19   Order shall be construed as authorizing a party to disobey a lawful subpoena issued in another action.

20          Joinder of Parties

21          16. In the event additional parties join or intervene in this litigation, the newly joined

22   party(ies) shall not have access to Confidential Material until its/their counsel has executed and, at

23   the request of any party, filed with the Court the agreement of such party(ies) and such counsel to

24   be fully bound by this Order.

25          No Adverse Effect on Representation

26          17. The parties agree that nothing in this Order shall be deemed to limit the extent to which

27   counsel for the parties may advise or represent their respective clients, conduct discovery, prepare

28   for trial, present proof at trial, including any document herein, or oppose the production or

                                                   9
                                      STIPULATED PROTECTIVE ORDER
     Case 1:20-cv-01284-NONE-SAB Document 7 Filed 11/04/20 Page 10 of 11


 1   admissibility of any information or documents which have been requested.

 2          Full Force and Effect

 3          18. This Order shall remain in full force and effect until such time as it is modified, amended

 4   or rescinded by the Court.

 5          IT IS SO ORDERED

 6
        Dated: ______________, 20___                      ___________________________________
 7
                                                          HONORABLE UNITED STATES
 8                                                        DISTRICT COURT JUDGE

 9   Respectfully stipulated to and submitted by,
10   DATED: October 29, 2020                        SOLOUKI | SAVOY LLP
11
                                                    _____/s/Shoham J. Solouki, Esq.____
12                                                  Shoham J. Solouki, Esq.
                                                    Attorney for Plaintiff
13                                                  ALICIA DABNEY
14
     DATED: October 29, 2020                        PHILLIPS, SPALLAS & ANGSTADT LLP
15

16
                                                    Gregory L. Spallas, Esq.
17                                                  Adolpho O. Karajah, Esq.
                                                    Attorneys for Defendant
18                                                  WAL-MART ASSOCIATES, INC.
19

20

21                                                  ORDER
22          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
23          1.      The protective order is entered;
24          2.      The parties are advised that pursuant to the Local Rules of the United States
25                  District Court, Eastern District of California, any documents which are to be
26                  filed under seal will require a written request which complies with Local Rule
27                  141; and
28          3.      The party making a request to file documents under seal shall be required to

                                                   10
                                      STIPULATED PROTECTIVE ORDER
     Case 1:20-cv-01284-NONE-SAB Document 7 Filed 11/04/20 Page 11 of 11


 1               show good cause for documents attached to a nondispositive motion or

 2               compelling reasons for documents attached to a dispositive motion. Pintos v.

 3               Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009).

 4
     IT IS SO ORDERED.
 5

 6   Dated:   November 4, 2020
                                                 UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                              11
                                 STIPULATED PROTECTIVE ORDER
